Exhibit 21.1 AIR T, INC. LIST OF SUBSIDIARIES AND CONSOLIDATED VARIABLE INTEREST ENTITIES Percent Ownership Air T Global Leasing, LLC, a North Carolina limited liability company % CSA Air, Inc., a North Carolina corporation % Global Aviation Services, LLC, a North Carolina limited liability company % Global Ground Support, LLC, a North Carolina limited liability company % Mountain Air Cargo, Inc., a North Carolina corporation % Space Age Insurance Company, a Utah corporation % Delphax Technologies Inc., a Minnesota corporation 38* % Delphax Technologies Canada Limited, an Ontario corporation ** Delphax Technologies Limited, a United Kingdom corporation ** Delphax Technologies S.A.S., a France joint stock company ** * Percent ownership assumes conversion by Air T of all shares of Series B Preferred Stock of Delphax Technologies Inc. into shares of common stock of Delphax Technologies Inc. ** Wholly owned subsidiary of Delphax Technologies Inc.
